Citation Nr: 0019719	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1974 to 
August 1976, from February 1978 to February 1980, and from 
February 1987 to February 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In October 1999 the veteran testified 
at a videoconference hearing in lieu of a Travel Board 
hearing.

The Board notes that the veteran perfected appeals (from the 
October 1996 rating decision) for the issues of increased 
ratings for his service-connected left leg and low back 
disabilities.  However, the veteran indicated at his October 
1999 Board video hearing that he wished to withdraw those 
issues.  See 38 C.F.R. § 20.204 (1999).

At the veteran's videoconference hearing he referred to 
tinnitus and headaches as being related to his service 
connected otitis media.  This is construed as an informal 
claim for service connection for those disorders.  However, 
this matter is not currently before the Board because it has 
not been prepared for appellate review.  As such, this matter 
is referred to the RO for appropriate action.


REMAND

A preliminary review of the record discloses that the veteran 
submitted evidence to the RO prior to the transfer of his 
claims file to the Board.  The evidence was not accompanied 
by a waiver of initial RO consideration, nor was it addressed 
in a Supplemental Statement of the Case.  The evidence in 
question consists of private treatment records and is 
relevant to the increased rating issue in appellate status.  
Accordingly, the evidence must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.  38 C.F.R. § 20.1304(c) (1999).

In addition, the Board notes that it appears that not all of 
the pertinent medical records have been associated with the 
claims file.  In particular, the veteran indicated that he 
sought treatment in July 1999 for his ear problems at the 
Marion, Indiana, VA Medical Center.  The July 1999 treatment 
record does not appear to be associated with the claims file.  
Further, the veteran testified at his September 1999 Board 
video hearing that he had received treatment from a private 
physician just prior to the hearing; however, it appears that 
records related to that treatment have not been associated 
with the claims file.

Finally, in view of the veteran's reported treatment, the 
Board believes it appropriate to afford the veteran for a VA 
examination to ascertain the current severity of his service-
connected otitis media.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all records 
pertaining to the veteran from the VA 
Medical Center in Marion, Indiana.

2.  The veteran should be contacted for 
information concerning treatment he has 
received for his otitis media.  If the 
veteran returns an authorization for 
release of medical records, the RO should 
obtain those records and associate them 
with the claims file.  

3.  The veteran should be afforded a VA 
examination to determine the severity and 
manifestations of his service-connected 
otitis media, and the nature and etiology 
of any other disorder of the ear that may 
be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case which addresses all evidence 
associated with the claims file since the 
February 1999 Supplemental Statement of 
the Case.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












